Citation Nr: 0511259	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  99-22 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for carpal 
degenerative arthritis, scaphocapitosemilunar, right (major) 
wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
August 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

This case was remanded by the Board in October 2003 for 
further development and is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  The veteran's right wrist disability is manifested by 
subjective complaints of pain, weakness, and tingling; 
objective findings include some limitation of motion but no 
malunion, nonunion, or deformity of the wrist.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for carpal 
degenerative arthritis, scaphocapitosemilunar, right (major) 
wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.59, 4.63, 4.71a, Diagnostic Codes (DCs) 5003, 
5010, 5210, 5211, 5212, 5214, 5215 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

At a personal hearing, the veteran testified that he was 
right-handed.  He maintained that he was entitled to a higher 
rating for his right wrist disability because he experienced 
significant pain in his right wrist and was unable to do 
basic activities with his right had.  He used heat therapy 
and sometimes medication to help with the pain.  He indicated 
that he had difficulty gripping and experienced swelling and 
a tingling sensation up his arm.

It is noted that the veteran is right-handed (self-reported 
in VA examination and at a personal hearing), and his 
service-connected disability affects his right (major) wrist.  
The RO rated his right wrist disability under DCs 5010-5215.  
The Board will also consider DCs 5210, 5211, 5212, and 5214.  

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
DC, a rating of 10 percent is warranted for each major joint 
or groups of joints affected by limitation of motion, to be 
combined, not added under DC 5003.  With X-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating will be assigned.  

Under DC 5210 (flail false joint), a 50 percent evaluation 
will be assigned with nonunion of the radius and ulna with a 
flail false joint.  This is the only evaluation assigned 
under this diagnostic code.

Under DC 5211 (impairment of the ulna), a 20 percent 
evaluation may be assigned with nonunion of the lower half of 
the major ulna.  Further, with nonunion in the upper half of 
the minor ulna, a 30 percent evaluation is warranted without 
loss of bone substance or deformity; a 40 percent will be 
assigned with loss of bone substance (1 inch (2.5cms) or 
more) and marked deformity.  The 40 percent rating is the 
highest available under this code for the major arm.

Under DC 5212 (impairment of the radius), a 20 percent 
evaluation may be assigned with nonunion of the upper half of 
the major or minor radius.  Moreover, with nonunion in the 
lower half of the minor radius, a 30 percent evaluation is 
warranted without loss of bone substance or deformity; a 40 
percent will be assigned with loss of bone substance (1 inch 
(2.5cms) or more) and marked deformity.  The 40 percent 
rating is the highest available under this code for the major 
arm.  

An endnote to the Elbow and Forearm regulations reflects that 
in all the forearm and wrist injuries, DCs 5205-5213, 
multiple impaired finger movements due to tendon tie-up, 
muscle or nerve injury, are to be separately rated and 
combined not to exceed rating for loss of use of hand.  

Under DC 5214 (wrist ankylosis), ankylosis in a favorable 
position of the major wrist with dorsiflexion of 20 to 30 
degrees will be assigned a 30 percent evaluation.  A 40 
percent evaluation is warranted with ankylosis in any other 
position except favorable.  A 50 percent rating, the highest 
evaluation under DC 5214 for the major wrist, is warranted 
for unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.  A note to DC 5214 indicates 
that extremely unfavorable ankylosis would be rated as loss 
of use of hands under DC 5125.    

Under DC 5215 (limitation of motion), limitation of motion of 
the wrist, identified as dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm, may be 
assigned a 10 percent disability rating under DC 5215 for 
both the major or minor hand.  This is the highest evaluation 
available under this code.

The veteran has been assigned a 10 percent evaluation for 
arthritis of the right wrist, which has been confirmed by X-
ray evidence.  Specifically, the most recent X-ray report 
dated in April 2004 shows "mild degenerative changes 
involving the right wrist . . . ."  However, as there is no 
evidence of involvement of more than a single joint, a higher 
evaluation would not be available under DCs 5003-5010.  

Next, there is no evidence of a flail joint (defined as a 
joint that is extremely relaxed, almost beyond the control of 
the will).  Of note, while the veteran has some limitation of 
motion, it appears that he has controlled movement of the 
wrist as evidenced by the reported degrees of motion.  
Further, no physician has ever characterized the veteran's 
condition as a flail false joint.  Therefore, the Board finds 
no basis for a higher rating under DC 5210 (flail false 
joint).

Next, the current 10 percent anticipates malunion with bad 
alignment of the ulna or radius under DC 5211 and DC 5212, 
respectively.  A higher rating would only be warranted with 
nonunion of upper or lower half of the ulna or the radius.  
First, the evidence is uncontroverted that the veteran's 
service-connected disability does not reflect malunion of the 
bone; rather, X-ray evidence relates only to arthritis.  

The evidence indicates that the veteran sustained a fracture 
while on active duty; however, the most recent X-rays failed 
to report a fracture site.  Moreover, an August 1998 X-ray 
specifically mentioned that the fracture site was not 
identifiable.  This suggests to the Board that there is no 
misalignment of the bone because no fracture site can be 
identified.

In addition, there is no evidence of loss of bone substance 
or wrist deformity.  As nonunion of either the upper or lower 
radius or the upper or lower ulna has not been shown, the 
Board finds that a higher rating is not warranted under the 
provisions of DC 5211 and DC 5212 for an impairment of the 
radius or the ulna.

Next, DC 5214 anticipates wrist ankylosis.  Ankylosis is 
defined as stiffening or fixation of a joint.  In this case, 
while the veteran has experienced some limitation of motion 
of the wrist joint, there is no indication of a fixation of 
the wrist.  Specifically, the most recent VA examination 
related range of motion as palmar flexion to 70 degrees, and 
80 degrees with pain (80 degrees is considered anatomically 
normal), and dorsiflexion (extension) 45 degrees actively and 
60 degrees passively (with 70 degrees considered anatomically 
normal), with pain beyond 45 degrees.  While there is some 
limitation of motion with dorsiflexion, there is no basis for 
a higher rating for wrist ankylosis under DC 5214.  

Further, there is no basis for a higher rating based on 
limitation of motion.  The most recent VA examination report 
reflected palmar flexion to 70 degrees (80 degrees is normal) 
and dorsiflexion (extension) to 45 degrees (70 degrees is 
normal).  Compensation under DC 5215 requires dorsiflexion to 
be limited to 15 (his is 45) and palmar flexion limited in 
line with forearm (the veteran's is essentially normal).  
Therefore, there is no basis for a compensable rating based 
on limitation of motion.  

Moreover, regardless of the level of limitation of motion, a 
10 percent rating is the maximum rating available under DC 
5215.  As such, there is no basis for a higher rating under 
DC 5215.  

Because the veteran testified that he experienced numbness in 
his hand, the Board will considered DC 8516 (peripheral 
neuropathy of the ulnar nerve).  Under DC 8516, a 10 percent 
rating for mild, incomplete paralysis of the ulnar nerve on 
the minor hand (the veteran is right-handed) will be 
assigned.  A rating of 20 percent is warranted for moderate 
incomplete paralysis of the minor hand.  A 30 percent rating 
will be assigned for severe incomplete paralysis of the minor 
hand.  Complete paralysis, with griffin claw deformity, 
flexor contractor of the ring and little fingers, atrophy, 
loss of extension, an inability to spread the fingers, an 
inability to adduct the thumb, and wrist weakening, warrants 
a 50 percent disability rating for the minor hand.

After reviewing the evidence on file, the Board finds that 
the veteran is not entitled to a separate compensable rating 
for peripheral neuropathy under DC 8516.  Significantly, 
outpatient medical records reflect treatment for carpal 
tunnel syndrome; however, there is no indication that it is 
related to his service-connected right wrist disability.  
Moreover, in the most recent VA examination report, his grips 
were noted to be equal, sensation was intact, and he had 
brisk capillary refill.  

Similarly, a May 1999 VA examination report noted that his 
grasp, pinch, and hooks were excellent but his grip was 
weaker on the right than on the left; however, he had no 
sensory defects in the hand.  Thus, while the veteran has 
reported some tingling in his right wrist and arm, it appears 
to be related to nonservice-connected carpal tunnel syndrome.  
Therefore, the Board finds no basis for a separate 
compensable rating based on peripheral nerve involvement.

In reaching this conclusion, the Board notes that VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.

Further, 38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  

Special consideration is given to factors affecting function 
in joint disabilities under 38 C.F.R. § 4.45.  These 
requirements for the consideration of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete or inaccurate report and to enable the VA to make 
a more precise evaluation of the level of disability and any 
changes in the condition.  

The Board has considered these provisions, taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, and finds that the 
currently-assigned schedular rating of 10 percent is 
appropriate at this time and there is no basis on which to 
assign a higher schedular rating.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in February 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in February 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case was provided to the veteran in December 
2004.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

The February 2004 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the 
December 2004 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the February 2004 notice letter was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in May 1999 and June 
2004.  The available medical evidence is sufficient for an 
adequate determination.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for carpal degenerative arthritis, scaphocapitosemilunar, 
right (major) wrist is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


